DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There is no mention in the specification for the term “monolithic”.  There is no mention in the specification for “…the lower pole region having an upper edge extending at an angle relative to a vertical axis of the implant”.  It is noted that the current application is a continuation and none of the quoted language is in the disclosure of the parent applications.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “monolithic” in claims 1 and 8 is a relative term which renders the claim indefinite. The term “monolithic” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular there is no mention or description as to how this term applies to the breast implant.  The definition of monolithic.  Meriam-Webster defines monolithic as:
Definition of monolithic
1a: of, relating to, or resembling a monolith : HUGE, MASSIVE
a large monolithic building
an influential monolithic organization
b(1): formed from a single crystal
a monolithic silicon chip
(2): produced in or on a monolithic chip (see CHIP entry 1 sense 6b)
a monolithic circuit
2a: cast as a single piece
a monolithic concrete wall
b: formed or composed of material without joints or seams
a monolithic floor covering
c: consisting of or constituting a single unit
3a: constituting a massive undifferentiated and often rigid whole
a monolithic society
b: exhibiting or characterized by often rigidly fixed uniformity
monolithic party unity

Monolithic Definition & Meaning - Merriam-Webster

None of the definitions relate to a breast implant, nor does the specification disclose that the invention is cast as a single piece.

The phrase “the lower pole region having an upper edge extending at an angle relative to a vertical axis of the implant” in claims 1 and 8 is a relative phrase which renders the claim indefinite. The term “monolithic” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular there it is unclear to the claimed dimensions nor does the specification description as to how this specifically applies to the breast implant.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-5, 7-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maxwell 2009/0125107. 
 
    PNG
    media_image1.png
    276
    152
    media_image1.png
    Greyscale


Noting figures 3, 5-6, 25, Maxwell discloses a monolithic breast implant prosthesis (10/12) comprising an implantable member including an exterior (16) having a posterior surface, an anterior surface, an upper portion, and a lower portion (see illustration supra), the implantable member having a lower pole region with a textured outer surface (18/20) and an upper pole region with a smooth outer surface (area 16) , the lower pole region having an upper edge extending at an angle relative to a vertical axis of the implant, the lower pole region extending along only the lower portion of the exterior, the upper pole region extending along the upper portion of the exterior along at least one of the posterior surface or the anterior surface of the exterior, the smooth outer surface having a relatively less textured surface than the textured outer surface; 
wherein the textured outer surface of the lower pole region extends along the posterior surface; wherein the textured outer surface of the lower pole region extends along the anterior surface; wherein the smooth outer surface of the upper pole region extends along the posterior surface (see drawings); and a plurality of strips ([0051] which are synonymous to the term bands).
However Maxwell does not specifically state the term “monolithic” or ““the lower pole region having an upper edge extending at an angle relative to a vertical axis of the implant”.  The term “monolithic” is given a broad interpretation and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
None of the definitions relate to a breast implant, nor does the specification disclose that the invention is cast as a single piece.  It is obvious to one having ordinary skill in the art that because Maxwell discloses an interface (18,20) which is attached to the breast implant that they are utilized collectively to form Maxwell’s invention and thus form a “monolithic” structure. The interface is required on the lower portion of the breast
implant in order for Maxwell’s prosthesis to function.
	It is further obvious by the illustrations of Maxwell (and lack of description in the current application) that the lower pole has an upper edge extending at an angle relative to a vertical axis as shown in the mark-up. 

Claims 1, 2, 14-18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prewett U.S. Publication 2005/0216094.  
 Prewett discloses the textured surface provides advantages such as reducing the type of scar formation associated with capsular contraction and increases vascularization compared to a smooth surface (paragraphs [0014] and [0042]), wherein the textured region can extend to only the lower pole region on the anterior face or to two or more regions or the entire shell (see paragraph [0047]). However, Prewett does not expressly disclose wherein the textured outer surface of the lower pole region encompasses between about 20% and about 80% or between about 30% and about 70% or between about 40% and about 60% of the exterior of the implantable member. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Prewett’s textured lower pole region to encompass between 20% to 80% or about 50% of the exterior of the implantable member for the purpose of extending or decreasing surface coverage depending on the desired repair needed.

of the exterior.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Prewett’s textured lower pole region to encompass between the claimed percentages of the exterior of the implantable member for the purpose of extending or decreasing surface coverage depending on the desired repair needed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,765,501 (hereafter ‘501). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter is reworded in a varied manner.  For example claims ‘501 in part recite:

1. A breast implant prosthesis comprising an exterior having a posterior surface, an anterior surface, an upper portion, and a lower portion, the prosthesis having (i) a lower pole region with a textured outer surface that forms a fixation region configured for subglandular placement and (ii) an upper pole region with a smooth outer surface configured for submuscular placement, a boundary between the fixation region and the upper pole region extending transverse relative to a vertical axis of the implant prosthesis when seen in side view, the textured outer surface of the lower pole region extending along only the lower portion of the exterior, the smooth outer surface of the upper pole region extending along the upper portion of the exterior along at least one of the posterior surface or the anterior surface of the exterior, the smooth outer surface of the upper pole region having a texture different from the textured outer surface of the lower pole region.


However the claims do not recite that the lower pole region has an upper edge extending at an angle.  As best interpreted due to lack of description in applicant’s disclosure, it is obvious to one having ordinary skill in the art that because the patent ‘501  recites that the upper pole region extends transverse relative to a vertical axis of the implant that the edge would also extend in this direction.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-
4751. The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        September 22, 2022